Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 5/6/2022, has been entered. 
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaska et al. (US Pub. No. 2006/0118820 A1), hereafter referred to as Gaska, in view of Hwang et al. (KR20130067821; provided with IDS received 10/5/2020), hereafter referred to as Hwang.

As to claim 12, Gaska disclose a heterostructure (fig 2, heterostructure 30) comprising: 
a group III nitride active region (region 20; [0033]-[0034]) including at least one quantum well and at least one barrier ([0034]); 
a group III nitride p-type contact layer (26) having a p-type doping ([0031]-[0033]), the p-type contact layer (26) located on a first side (top) of the active region (20); 
a group III nitride electron blocking layer (lower half of layer 28) located between the active region (20) and the p-type contact layer (26); and 
a group III nitride p-type interlayer (upper half of layer 28) located between the electron blocking layer (lower half of 28) and the p-type contact layer (26), wherein the p-type interlayer includes a region of linearly graded transition ([0033]).
Gaska does not disclose wherein a region of the electron blocking layer immediately adjacent to the active region includes a graded transition that increases in a direction away from the active region to a peak alloy composition for the electron blocking layer. 
Nonetheless, Hwang discloses wherein a region of an electron blocking layer (fig 4, layer 140) immediately adjacent to an active region (130) includes a graded transition that increases in a direction away from the active region (130) to a peak alloy composition for the electron blocking layer (140). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the graded transition of Hwang in the electron blocking region of Gaska since this will enhance the light emitting device by reducing current leakage. 

As to claim 13, Gaska in view of Hwang discloses the heterostructure of claim 12 (paragraphs above),
Gaska further discloses wherein the region of linearly graded transition of the p-type interlayer starts with a composition comparable to a composition of the electron blocking layer (lower half and upper half of layer 28 linearly graded as taught in [0033] results in the starting of the upper half of layer 28 being comparable to the ending portion of lower half of layer 28).

Claims 1-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaska et al. (US Pub. No. 2006/0118820 A1), hereafter referred to as Gaska in view of Han et al. (KR20130013869A, pub. date 2013-02-06, including English translation provided on IDS received 10/5/2020), hereafter referred to as Han.

As to claim 1, Gaska discloses a heterostructure (fig 2, heterostructure 30) comprising: 
a group III nitride active region (region 20; [0033]-[0034]) including at least one quantum well and at least one barrier ([0034]); 
a group III nitride p-type contact layer (26) having a p-type doping ([0031]-[0033]), the p-type contact layer (26) located on a first side (top) of the active region (20); and 
a group III nitride electron blocking layer (bottom half of layer 28) located between the active region (20) and the p-type contact layer (26), wherein the electron blocking layer (bottom half of layer 28) has a composition profile that includes a region of graded transition that increases in a direction away from the active region (fig 2, bottom half of layer 28 is linearly graded that increases in a direction away from the active region [0033]).
Gaska does not explicitly disclose that the composition of the graded region of the blocking layer is comparable to either the quantum well or barrier in the active region. 
Nonetheless, Han discloses wherein a region of graded transition (fig 1, region from active 114 to peak 130c of blocking layer 130) of an electron blocking layer (130) immediately adjacent to an active region (114) increases in a direction away from the active region (114) from a composition that is comparable to either the quantum well or barrier in the active region (fig 1 and [0025], and pages 6-8) to a peak alloy composition for the electron blocking layer (peak is located at 130c).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the composition of the graded blocking layer of Gaska begin comparable to that of the active region as taught by Han since this will relax the strain and increase the hole injection efficiency by reducing the lattice constant difference.  

As to claim 2, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Gaska further discloses wherein a composition of the region of graded transition increases linearly ([0033]).

As to claim 3, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Han further discloses wherein a composition of the region of graded transition increases nonlinearly (page 6-8).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the graded transition of Gaska nonlinearly as taught by Han since this will increase the hole injection efficiency (Gaska, [0028]). 

As to claim 4, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Han further discloses wherein the region of graded transition starts from a composition comparable to a last quantum well in the active region (fig 1, the graded composition region is considered to begin from the well 114w closest to the region 130).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the graded transition of Gaska nonlinearly as taught by Han since this will increase the hole injection efficiency (Gaska, [0028]).

As to claim 5, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Han further discloses wherein the region of graded transition starts from a composition comparable to a last barrier in the active region (fig 1 and pages 6-10; [0026]).

As to claim 6, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Gaska further discloses wherein the composition profile of the electron blocking layer continuously changes across an entire thickness of the electron blocking layer ([0033]).

As to claim 7, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Han further discloses wherein the composition profile of the electron blocking layer includes a region of constant composition that is located adjacent to the region of graded transition ([0043] region 135).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the region of constant composition adjacent to the region of graded transition of Han in the heterostructure of Gaska since this will further increase hole injection efficiency and relaxation. 

As to claim 8, Gaska in view of Han disclose the heterostructure of claim 1 (paragraphs above),
Gaska further discloses a group III nitride p-type interlayer (fig 2, upper half of layer 28) located between the electron blocking layer (lower half of 28) and the p-type contact layer (contact layer 26).

As to claim 9, Gaska in view of Han disclose the heterostructure of claim 8 (paragraphs above),
Gaska further discloses wherein the p-type interlayer includes a region of linearly graded transition ([0033]).

As to claim 16, Gaska in view of Hwang disclose the heterostructure of claim 12 (paragraphs above),
Gaska further discloses wherein the electron blocking layer (lower half of layer 28) has a composition profile that includes a region of graded transition that increases in a direction away from the active region (fig 2, bottom half of layer 28 is linearly graded that increases in a direction away from the active region [0033]).
Gaska does not explicitly disclose that the composition of the graded region of the blocking layer is comparable to either the quantum well or barrier in the active region. 
Nonetheless, Han discloses wherein a composition of a graded region of a blocking layer is comparable to either the quantum well or barrier in the active region (fig 1 and [0025], and pages 6-8) and increases in a direction away from the active region (fig 1, region of blocking layer 130 from active region 114 to the peak 130c).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the composition of the graded blocking layer of Gaska begin comparable to that of the active region as taught by Han since this will relax the strain and increase the hole injection efficiency by reducing the lattice constant difference.  

As to claim 17, Gaska in view of Hwang and Han disclose the heterostructure of claim 16 (paragraphs above).
Gaska further discloses wherein a composition of the region of graded transition of the electron blocking layer increases linearly ([0033]).
 
As to claim 18, Gaska in view of Hwang and Han disclose the heterostructure of claim 16 (paragraphs above).
Han further discloses wherein a composition of the region of graded transition increases nonlinearly (page 6-8).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the graded transition of Gaska nonlinearly as taught by Han since this will increase the hole injection efficiency (Gaska, [0028]).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaska in view of Hwang and further in view of Northrup et al. (US Pub. No. 2014/0231745 A1), hereafter referred to as Northrup.

As to claim 14, Gaska in view of Hwang disclose the heterostructure of claim 12 (paragraphs above),
Gaska does not disclose wherein the p-type interlayer includes a region of constant composition located adjacent to the region of linearly graded transition.
Nonetheless, Northrup discloses a p-type interlayer including a region of constant composition located adjacent to a region of linearly graded transition (constant aluminum composition in the high region of SPSL and linearly graded region in region I).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the regions of constant composition adjacent to the region of linearly graded region of Gaska in view of Hwang as taught by Northrup since this will simultaneously achieve sufficient p-type conductivity, sufficient optical transparency and enable the establishment of a low resistivity electrical contact.  

As to claim 15, Gaska in view of Hwang and Northrup disclose the heterostructure of claim 14 (paragraphs above),
Northrup further discloses a sharp difference between a composition of the region of constant composition in the p-type interlayer and a composition of the p-type contact layer (constant region of high Aluminum composition in SPSL is a sharp difference with the GaN composition of the p-contact).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaska in view of Han and further in view of Northrup.

As to claim 10, Gaska in view of Han disclose the heterostructure of claim 9 (paragraphs above),
Gaska in view of Han do not disclose wherein the p-type interlayer include a region of constant composition located adjacent to the region of linearly graded transition.
Nonetheless, Northrup discloses a p-type interlayer including a region of constant composition located adjacent to a region of linearly graded transition (constant aluminum composition in the high region of SPSL and linearly graded region in region I).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the regions of constant composition adjacent to the region of linearly graded region of Gaska in view of Han as taught by Northrup since this will simultaneously achieve sufficient p-type conductivity, sufficient optical transparency and enable the establishment of a low resistivity electrical contact.  

As to claim 11, Gaska in view of Han and Northrup disclose the heterostructure of claim 9 (paragraphs above),
Northrup further discloses further comprising a sharp difference between a composition of the region of constant composition in the p-type interlayer and a composition of the p-type contact layer (constant region of high Aluminum composition in SPSL is a sharp difference with the GaN composition of the p-contact).

Allowable Subject Matter
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the limitations of claim 19.  Specifically, the group III nitride p-type interlayer located between the electron blocking layer and the p-type contact layer, wherein the p-type interlayer includes a region of linearly graded transition and a region of constant composition located adjacent to the region of linearly graded transition, wherein the region of constant composition is located immediately adjacent to the p-type contact layer.  Claim 20 is allowable because of its dependence on claim 19. 

Response to Arguments
Applicant's arguments filed 5/6/2022 have been fully considered but they are not persuasive.
Applicant argued that the electron blocking layer 130 of Han does not have a region of graded transition immediately adjacent to the active region that increases from a composition of either the quantum well or the barrier in the active region to a peak alloy composition for the electron blocking layer because Han layer 130 includes several intermediate regions (130a and 130b) of transitions before there is a peak composition (region 130c).  
Examiner disagrees because the region of layer 130 that transitions from the active region 114 to the peak region 130c is considered to be the region of graded transition because it includes a graded transition wherein the composition increases from the active region 114 to the peak 130c.  
Applicant’s arguments with respect to claim(s) 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
US 2012/0217473 this teaches in [0036] a linear graded blocking layer that increases away from the active (decreases toward the active).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/18/2022